489 So. 2d 1238 (1986)
Manuel CAMPOS, Appellant,
v.
The STATE of Florida, Appellee.
No. 84-2634.
District Court of Appeal of Florida, Third District.
June 17, 1986.
Manuel Campos, in pro. per.
Jim Smith, Atty. Gen., for appellee.
Before NESBITT, BASKIN and DANIEL S. PEARSON, JJ.
PER CURIAM.
Campos has filed a statement in this appeal contending that the trial court erred in excluding from evidence the discovery deposition of an unavailable witness. We affirm. While the discovery deposition, taken pursuant to Florida Rule of Criminal Procedure 3.220(d), may have qualified as a hearsay exception under section 90.804(2)(a), Florida Statutes (1983), it was still inadmissible as substantive evidence absent compliance with Florida Rule of Criminal Procedure 3.190(j). State v. James, 402 So. 2d 1169 (Fla. 1981); Barnett v. State, 444 So. 2d 967 (Fla. 1st DCA 1983); *1239 Terrell v. State, 407 So. 2d 1039 (Fla. 1st DCA 1981). The public defender's motion to withdraw is granted.
Affirmed.